   Case 1:20-cv-00391-MN Document 5 Filed 04/15/20 Page 1 of 1 PageID #: 36




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

ROTHSCHILD BROADCAST                  §
DISTRIBUTION SYSTEMS, LLC,            §
                                      §
      Plaintiff,                      §                    Case No: 1:20-cv-00391-MN
                                      §
vs.                                   §                    PATENT CASE
                                      §
AMC PREMIERE LLC,                     §
                                      §
      Defendant.                      §
_____________________________________ §

                STIPULATION AND ORDER FOR EXTENSION OF TIME

       Counsel for Plaintiff and counsel for Defendant have met and conferred regarding

extending Defendant’s time to respond to Plaintiff’s Complaint (D.I. 1). Subject to the Court's

approval, Plaintiff requests that Defendant’s time to answer, move or otherwise respond to the

Complaint be extended 45 days up to and including June 4, 2020. The reason for this requested

extension is to allow Defendant time to review Plaintiff’s claims. No party will be prejudiced by

this brief extension.

Dated: April 15, 2020                       Respectfully submitted,
                                            /s/Jimmy Chong
                                            JIMMY CHONG, ESQ. (#4839)
                                            CHONG LAW FIRM
                                            2961 Centerville Rd.
                                            Ste 350
                                            Wilmington, DE 19808
                                            (215) 909-5204
                                            chong@chonglawfirm.com

                                            ATTORNEYS FOR PLAINTIFF


SO ORDERED, this ___________ day of ________________, 2020.

                                            ____________________________________
                                            Judge - United States District Court
